EXECUTION VERSION $300,000,000 CREDIT AGREEMENT (2008-A) dated as of February 5, 2008 by and among AIRCASTLE INVESTMENT HOLDINGS 3 LIMITED, and THE BORROWERS PARTY HERETO FROM TIME TO TIME, as Borrowers, JPMORGAN CHASE BANK, N.A., and CALYON NEW YORK BRANCH, as Lenders JPMORGAN CHASE BANK, N.A., as Agent J.P. MORGAN SECURITIES INC., and CALYON NEW YORK BRANCH as Joint Lead Arrangers and THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME Table of Contents Page ARTICLE I Definitions and Terms 1.1. Definitions 1 1.2. Rules of Interpretation 25 ARTICLE II The Revolving Credit Facility 2.1. Revolving Loans 26 2.2. Payment of Interest 27 2.3. Payment of Principal 28 2.4. Manner of Payment 29 2.5. Pro Rata Payments 30 2.6. Reductions 30 2.7. Conversions and Elections of Subsequent Interest Periods 30 2.8. Increase and Decrease in Amounts 31 2.9. Fees 31 2.10. Deficiency Advances 31 2.11. Use of Proceeds 32 2.12. Designation of Borrowing Affiliate; Releases 32 2.13. Joint and Several Liability 33 2.14. Eligible Lease Involving Eligible Intermediary 34 ARTICLE III Security 3.1. Security 34 3.2. Further Assurances 34 3.3. Information Regarding Collateral 35 3.4. Quiet Enjoyment 35 ARTICLE IV Change in Circumstances 4.1. Requirements of Law 35 4.2. Limitation on Types of Loans 36 4.3. Illegality 37 4.4. Treatment of Affected Loans 37 4.5. Compensation 38 4.6. Taxes 38 ARTICLE V Conditions to Making Loans 5.1. Conditions of Closing 41 5.2. Conditions of Revolving Loans. 43 5.3. Conditions of Subsequent Advances Under Revolving Loans. 46 i ARTICLE VI Representations and Warranties 6.1. Organization and Authority 47 6.2. Loan Documents 47 6.3. Solvency 48 6.4. Subsidiaries and Stockholders 48 6.5. Ownership Interests 48 6.6. Liens 48 6.7. Title to Properties 48 6.8. Taxes 48 6.9. Other Agreements 49 6.10. Litigation 49 6.11. Federal Regulations 49 6.12. Investment Company 49 6.13. Patents, Etc 50 6.14. No Untrue Statement 50 6.15. No Consents, Etc 50 6.16. Employee Benefit Plans 50 6.17. No Default 51 6.18. Environmental Laws 51 6.19. Employment Matters 51 6.20. Taxes. 51 ARTICLE VII Affirmative Covenants 7.1. Financial Reports, Etc 52 7.2. Maintain Properties 53 7.3. Existence, Qualification, Etc 53 7.4. Regulations and Taxes 53 7.5. Insurance 53 7.6. True Books 53 7.7. Right of Inspection 54 7.8. Observe all Laws 54 7.9. Governmental Licenses 54 7.10. Covenants Extending to Other Persons 54 7.11. Officer’s Knowledge of Default 54 7.12. Suits or Other Proceedings 54 7.13. Notice of Environmental Complaint or Condition 55 7.14. Environmental Compliance 55 7.15. Indemnification 55 7.16. Further Assurances 55 7.17. Hedging Agreements 55 7.18. Continued Operations 56 7.19. Maintenance of Eligible Assets; Other Covenants and Restrictions; Non-Discrimination 56 7.20. Re-registration of Eligible Assets 56 ii 7.21. Employee Benefit Plans 56 7.22. Accounts 56 7.23. Eligible Lease; Lessee Notice 56 ARTICLE VIII Negative Covenants 8.1. Acquisitions 57 8.2. Capital Expenditures 57 8.3. Liens 57 8.4. Indebtedness 58 8.5. Transfer of Assets 59 8.6. Subsidiaries; Investments 59 8.7. Merger or Consolidation 59 8.8. Transactions with Affiliates 60 8.9. Employee Benefit Plans; Employees 60 8.10. Fiscal Year 60 8.11. Dissolution, etc 60 8.12. Change in Control 60 8.13. Negative Pledge Clauses 60 8.14. Partnerships 60 8.15. Business and Operations 61 8.16. Ownership, Operation and Leasing of Financed Eligible Assets 61 8.17. Bank Accounts 61 8.18. Representations Regarding Agent and Lenders 61 8.19. AIH III, the Irish Holdco Party. 61 8.20. Organizational Documents 62 8.21. Borrowing Base Covenant 62 ARTICLE IX Events of Default and Acceleration 9.1. Events of Default 62 9.2. Agent to Act 65 9.3. Cumulative Rights 66 9.4. No Waiver 66 9.5. Allocation of Proceeds 66 9.6. Activities of Eligible Carriers 66 ARTICLE X The Agent 10.1. Appointment, Powers, and Immunities 67 10.2. Reliance by Agent 68 10.3. Defaults 68 10.4. Rights as Lender 68 10.5. Indemnification 69 10.6. Non-Reliance on Agent and Other Lenders 69 10.7. Resignation of Agent 69 iii 10.8. Fees 70 ARTICLE XI Miscellaneous 11.1. Assignments and Participations 70 11.2. Notices 71 11.3. Right of Set-off; Adjustments 73 11.4. Survival 74 11.5. Expenses 74 11.6. Amendments and Waivers 74 11.7. Counterparts 75 11.8. Return of Funds 75 11.9. Indemnification; Limitation of Liability 75 11.10. Joint Lead Arrangers 77 11.11. Severability 77 11.12. Entire Agreement 77 11.13. Payments 77 11.14. Confidentiality 77 11.15. Governing Law; Waiver of Jury Trial 78 11.16. Judgment Currency 79 11.17. USA PATRIOT Act 79 iv EXHIBITS EXHIBIT A Applicable Commitment Percentages EXHIBIT B Form of Assignment and Acceptance EXHIBIT C Notice of Appointment (or Revocation) of Authorized Representative EXHIBIT D Form of Borrowing Notice EXHIBIT E Form of Interest Rate Selection Notice EXHIBIT F [reserved] EXHIBIT G-1 Form of Domestic Counsel Opinion EXHIBIT G-2 Form of FAA Counsel Opinion at Funding EXHIBIT G-3 Form of Foreign Counsel Opinion as to Borrower EXHIBIT G-4 Form of Foreign Counsel Opinion as to Lease and Lessee EXHIBIT H Compliance Certificate EXHIBIT I Form of Facility Guaranty EXHIBIT J Form of Security Agreement EXHIBIT K List of Approved Aircraft Models EXHIBIT L Required Insurance on Each Aircraft EXHIBIT M Form of Lessee Notice EXHIBIT N Form of Account Control Agreement EXHIBIT O Form of Lockbox Agreement EXHIBIT P Form of Accession Agreement for Irish Holdco Party EXHIBIT Q Form of Assumption Letter EXHIBIT R Borrowing Base Certificate EXHIBIT S-1 Form of Pledge and Security Agreement (for pledged beneficial interest in Holdings Subsidiary Trust) EXHIBIT S-2 Form of Pledge and Security Agreement (for pledged interest in Holdings SPC, Beneficial Owner, Applicable Intermediary or otherSubsidiary) EXHIBIT S-3 Form of Bermuda Pledge EXHIBIT S-4 Form of Irish Pledge SCHEDULES Schedule 1.1 Certain Persons who are not Eligible Assignees Schedule 3.3 Information Regarding Collateral Schedule 6.7 Existing Liens Schedule 6.8 Tax Matters Schedule 6.10 Litigation Schedule 7.19(a) Maintenance, Return, Alteration, Replacement, Pooling and Lease Schedule 8.4 Indebtedness v CREDIT AGREEMENT THIS CREDIT AGREEMENT (2008-A), dated as of February 5, 2008 (the “Agreement”), made by and among, AIRCASTLE INVESTMENT HOLDINGS 3 LIMITED, an exempted company organized and existing under the laws of Bermuda (“AIH III”), any IRISH HOLDCO (as defined below) who hereafter accedes hereto in accordance with Section 5.1 and certain Holdings Subsidiary Trusts and Holdings SPCs (as defined below) designated as Borrowing Affiliates hereunder (such Holdings Subsidiary Trusts and Holdings SPCs being referred to individually as a “Borrower” or collectively as the “Borrowers”), JPMORGAN CHASE BANK, N.A., a national banking association, in its capacity as a Lender (“JPMCB”), CALYON NEW YORK BRANCH, and each other financial institution party hereto (such financial institutions, and their successors and assigns, a “Lender”; collectively the “Lenders”), JPMORGAN CHASE BANK, N.A., in its capacity as agent for the Lenders (in such capacity, and together with any successor agent appointed in accordance with the terms of Section 10.7, the “Agent”) and J.P. MORGAN SECURITIES INC. and CALYON NEW YORK BRANCH as joint lead arrangers (in such capacity, the “Joint Lead Arrangers”); WITNESSETH: WHEREAS, the Borrowers have requested that the Lenders make available to the Borrowers a revolving credit facility of up to $300,000,000, the proceeds of which are to be used solely to provide interim financing for the purchase or refinancing by the Borrowers of Eligible Assets (as hereinafter defined); and WHEREAS, the Lenders are willing to make such revolving credit facility available to the Borrowers upon the terms and conditions set forth herein; NOW, THEREFORE, the Borrowers, the Lenders and the Agent hereby agree as follows: ARTICLE I DEFINITIONS AND TERMS 1.1.Definitions.For the purposes of this Agreement, in addition to the definitions set forth above, the following terms shall have the respective meanings set forth below: “Accelerated Maturity Date” means the date that is 180 days following the initial closing of the ACS 2008-1 Transaction. “Account” has the meaning given in the Lockbox Agreement. “Account Control Agreement” means an account control agreement in substantially the form of Exhibit N. “Acquisition” means the acquisition of any beneficial interest, equity interest or other ownership interest in another Person (including the purchase of an option, warrant or convertible or similar type security to acquire such interest at the time it becomes exercisable by the holder thereof), whether by purchase of such interest or upon exercise of an option or warrant for, or conversion of securities into, such interest. “ACS 2008-1 Transaction” means a transaction or related series of transactions involving a securitization or long term bank financing of a portfolio of interests in or leases of Eligible Assets (including Other Eligible Assets) or other permanent public or private capital markets or lending transaction in respect of, inter alia, Eligible Assets and Other Eligible Assets (which, in each case, does not constitute bridge or interim financing) for the benefit of the Parent or any of its direct or indirect Subsidiaries the aggregate net proceeds of which are not less than $300,000,000. “Affiliate” means any Person (i) which directly or indirectly through one or more intermediaries controls, or is controlled by, or is under common control with any Guarantor or any Borrower; or (ii) which beneficially owns or holds 10% or more of any class of the outstanding voting stock (or in the case of a Person which is not a corporation, 10% or more of the equity interest or beneficial interest) of any Guarantor or any Borrower; or 10% or more of any class of the outstanding voting stock (or in the case of a Person which is not a corporation, 10% or more of the equity interest or beneficial interest) of which is beneficially owned or held by any Guarantor or any Borrower; provided, however, at the time any Guarantor registers any security issued by it pursuant to the Securities Act of 1933, as amended, the figure “10%” used in this definition shall automatically change to “5%” without further action.The term “control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership of voting stock, by contract or otherwise. “Agreement” has the meaning given to such term in the first recital to this Agreement. “Aggregate Allowed Percentage” means the percentage obtained by dividing (a) the sum of the amount in Dollars of the Allowed Percentages of all Financed Eligible Assets by (b) the Borrowing Base. “AHC Ltd.” means Aircastle Holding Corporation Limited, an exempted company organized and existing under the laws of Bermuda. “AIH III” means Aircastle Investment Holdings 3 Limited. “Aircraft” means any Stage III fixed wing airframe together with the jet Engines therefor (whether or not) affixed thereto. “Aircraft Portfolio” means the collective reference to all of the Eligible Assets owned by any Subsidiary of AIH III or Irish Holdco Party at any one time. “Allowed Percentage” of the Purchase Price of an Eligible Asset means (A) in respect of any Loans (other than Loans to a Borrower to finance Approved Improvements 2 or a Qualified Conversion (a) Loans in a principal amount up to 65% of the Purchase Price of each Eligible Asset that is not an Old Eligible Aircraft and 50% of the Purchase Price of each Eligible Asset that is an Old Eligible Aircraft or (b) if less, Loans in a principal amount up to the percentage of the Purchase Price of such Eligible Asset obtained by dividing (i) 70% of the Maintenance Adjusted Current Market Value of such Eligible Asset by (ii) the Purchase Price of such Eligible Asset and (B) in respect of any Loans for Approved Improvements or a Qualified Conversion, 65% of the actual expenditures which qualify as Approved Improvements or Qualified Conversion. “Applicable Borrower” means, with respect to any Financed Eligible Asset, the Borrower that has requested or received a Loan to enable such Borrower to purchase or refinance such Financed Eligible Asset. “Applicable Carrier” means, with respect to any Financed Eligible Asset, the Eligible Carrier that has leased such Financed Eligible Asset from the Applicable Borrower, or from the Applicable Intermediary in accordance with Section 2.14. “Applicable Commitment Percentage” means, with respect to each Lender at any time, a fraction, the numerator of which shall be such Lender’s Revolving Credit Commitment and the denominator of which shall be the Total Revolving Credit Commitment, which Applicable Commitment Percentage for each Lender as of the Closing Date is as set forth in Exhibit A; provided that the Applicable Commitment Percentage of each Lender shall be increased or decreased to reflect any assignments to or by such Lender effected in accordance with Section 11.1. “Applicable Foreign Aviation Law” means, with respect to any Eligible Asset, any applicable law (other than the FAA Act) of any country or subdivision thereof, governing the registration, ownership, operation, or leasingof all or any part of such Eligible Asset, or the creation, recordation, maintenance, perfection or priority or Liens on all or any part of such Eligible Asset. “Applicable Foreign Jurisdiction” means, with respect to any Eligible Asset, any jurisdiction that administers an Applicable Foreign Aviation Law. “Applicable Intermediary” means, with respect to any Financed Eligible Asset, the Eligible Intermediary that has leased such Eligible Asset from the Applicable Borrower, and has leased such Eligible Asset to the Applicable Carrier, in each case in accordance with Section 2.14. “Applicable Lease Cure Period” has the meaning assigned thereto in Section 9.6. “Applicable Lending Office” means, for each Lender and for each Type of Loan, the “Lending Office” for such Lender (or of an affiliate of such Lender) designated for such Type of Loan on the signature pages hereof or such other office of such Lender (or an affiliate of such Lender) as such Lender may from time to time specify to the Agent and the Borrowers by written notice in accordance with the terms hereof as the office by which its Loans are to be made and maintained. 3 “Applicable Margin” means: (a)with respect to the Eurodollar Rate, 1.50% prior to the Initial Maturity Date and 2.50% thereafter; and (b)with respect to the Base Rate, 0.50% prior to the Initial Maturity Date and 1.50% thereafter. “Appraiser” means Ascend Limited (a division of Airclaims). “Approved Conversion Company” means The Boeing Company and others to be mutually agreed by the Borrowers and the Administrative Agent. “Approved Improvements” means improvements made or added to an Eligible Asset acceptable to the Agent in its reasonable judgment. “Assignment and Acceptance” means an Assignment and Acceptance substantially in the form of Exhibit B (with blanks appropriately filled in) delivered to the Agent in connection with an assignment of a Lender’s interest under this Agreement pursuant to Section 11.1. “Assumption Letter” means an Assumption Letter in substantially the form of Exhibit Q. “Authorized Representative” means any of the President, Chief Executive Officer, Chief Operating Officer, Chief Financial Officer or Vice President of the Parent, AIH III or the Irish Holdco Party, as applicable, or any Beneficial Owner, in each case as authorized representative for each of the Borrowers, or any other Person expressly designated by the Board of Directors of each of the Borrowers (or the appropriate committee thereof) as an Authorized Representative of each of the Borrowers as set forth from time to time in a certificate in the form of Exhibit C. “Base Rate” means, for any day, the rate per annum equal to the sum of (a) the higher of (i) the Federal Funds Rate for such day plus one-half of one percent (0.5%) and (ii) the Prime Rate for such day, plus (b) the Applicable Margin.Any change in the Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be effective on the effective date of such change in the Prime Rate or Federal Funds Rate. “Base Rate Loan” means a Loan for which the rate of interest is determined by reference to the Base Rate. “Beneficial Owner” means, with respect to any Holdings Subsidiary Trust, AIH III or the Irish Holdco Party or any Person who is a direct or indirect wholly-owned subsidiary of AIH III or the Irish Holdco Party, in any case holding a beneficial interest in such Holdings Subsidiary Trust. “Board” means the Board of Governors of the Federal Reserve System (or any successor body). 4 “Borrower” has the meaning given to such term in the preamble to this Agreement. “Borrowing Affiliate” means any direct or indirect wholly-owned Subsidiary of AIH III or the Irish Holdco Party and any Holdings Subsidiary Trust or Holdings SPC that in either case is designated as a Borrowing Affiliate hereunder pursuant to Section 2.12 hereof. “Borrowing Base” means, as of any date of determination, the aggregate of the Purchase Price of all Eligible Assets then owned by any Borrower or any Subsidiary thereof. “Borrowing Base Certificate” means a certificate substantially in the form of Exhibit R. “Borrowing Base Covenant” has the meaning set forth with respect to such term in Section 8.21. “Borrowing Base Event” means, with respect to any Borrower, if (a) one or more judgments or orders where the amount not covered by insurance (or the amount as to which the insurer denies liability) is in excess of $250,000 is rendered against such Borrower or any Subsidiary thereof, or (b) there is any attachment, injunction or execution against any of such Borrower’s or Subsidiaries’ properties for any amount in excess of $250,000 in the aggregate; and such judgment, attachment, injunction or execution remains unpaid, unstayed, undischarged, unbonded or undismissed for a period of thirty (30) days. “Borrowing Notice” means the notice delivered by an Authorized Representative in connection with a Loan under the Revolving Credit Facility, in the form of Exhibit D. “Business Day” means, (i) with respect to any Base Rate Loan, any day which is not a Saturday, Sunday or a day on which banks in the State of New York are authorized or obligated by law, executive order or governmental decree to be closed and, (ii) with respect to any Eurodollar Rate Loan, any day which is a Business Day, as described above, and on which the relevant international financial markets are open for the transaction of business contemplated by this Agreement in London, England and New York, New York. “Calculation Date” mean the date three Business Days prior to each Payment Date. “Capital Expenditures” means, with respect to the Borrowers and their respective Subsidiaries, for any period the sum of (without duplication) (i) all expenditures (whether paid in cash or accrued as liabilities) by any Borrower or any Subsidiary during such period for items that would be classified as “property, plant or equipment” or comparable items on the consolidated balance sheet of such Borrower and its Subsidiaries, including without limitation all transactional costs incurred in connection with such expenditures 5 provided the same have been capitalized, excluding, however, the amount of any Capital Expenditures paid for with proceeds of casualty insurance, as evidenced in writing and submitted to the Agent together with any compliance certificate delivered pursuant to Section 7.1(a) or (b), and (ii) with respect to any Capital Lease entered into by any Borrower or its Subsidiaries during such period, the present value of the lease payments due under such Capital Lease over the term of such Capital Lease applying a discount rate equal to the interest rate provided in such lease (or in the absence of a stated interest rate, that rate used in the preparation of the financial statements described in Section 7.1(a)), all the foregoing in accordance with GAAP. “Capital Leases” means all leases which have been or should be capitalized in accordance with GAAP as in effect from time to time including Statement No. 13 of the Financial Accounting Standards Board and any successor thereof. “Capital Stock” means, with respect to any Person, all of the shares, interests, rights, participations or other equivalents (however designated) of capital stock of (or other ownership or profit interests or units in) such Person and all of the warrants, options or other rights for the purchase, acquisition or exchange from such Person of any of the foregoing (including through convertible securities). “Change of Control” means, at any time, 100% of the beneficial ownership of (a) any Borrower or any Eligible Intermediary party to the Credit Agreement at such time is not directly or indirectly owned by AIH III or the Irish Holdco Party or (b) AIH III or the Irish Holdco Party is not directly or indirectly owned by Parent. “Closing Date” means the date as of which this Agreement is executed by the Borrowers, the Lenders and the Agent and on which the conditions set forth in Section 5.1 have been satisfied. “Code” means the Internal Revenue Code of 1986, as amended, and any regulations promulgated thereunder. “Collateral” means, collectively, all property of any Borrower, any Subsidiary, any Eligible Intermediary, AIH III or the Irish Holdco Party or any other Person in which the Agent or any Lender is granted a Lien as security for all or any portion of the Obligations under any Security Instrument including, without limitation, the Leases, the Pledged Interests, the Securitization Interests and the other collateral described in such Security Agreement, Pledge Agreement, Lockbox Agreement and other Security Instrument.For the avoidance of doubt, none of the Security Instruments shall provide for the grant of a perfected security interest in the Financed Eligible Assets. “Contingent Obligation” of any Person means all contingent liabilities required (or which, upon the creation or incurring thereof, would be required) to be included in the financial statements (including footnotes) of such Person in accordance with GAAP, including Statement No. 5 of the Financial Accounting Standards Board, all Rate Hedging Obligations and any obligation of such Person guaranteeing or in effect guaranteeing any Indebtedness, dividend or other obligation of any other Person (the “primary obligor”) in any manner, whether directly or indirectly, including obligations of such Person however incurred: 6 (1)to purchase such Indebtedness or other obligation or any property or assets constituting security therefor; (2)to advance or supply funds in any manner (i) for the purchase or payment of such Indebtedness or other obligation, or (ii) to maintain a minimum working capital, net worth or other balance sheet condition or any income statement condition of the primary obligor; (3)to grant or convey any lien, security interest, pledge, charge or other encumbrance on any property or assets of such Person to secure payment of such Indebtedness or other obligation; (4)to lease property or to purchase securities or other property or services primarily for the purpose of assuring the owner or holder of such Indebtedness or obligation of the ability of the primary obligor to make payment of such Indebtedness or other obligation; or (5)otherwise to assure the owner of the Indebtedness or such obligation of the primary obligor against loss in respect thereof. “Continue”, “Continuation”, and “Continued” refers to the continuation pursuant to Section 2.7 hereof of a Eurodollar Rate Loan of one Type as a Eurodollar Rate Loan of the same Type from one Interest Period to the next Interest Period. “Convention” means the Convention on the International Recognition of Rights in Aircraft signed initially at Geneva in 1948, as the same may be amended, modified or supplemented from time to time. “Convert”, “Conversion”, and “Converted” refers to a conversion pursuant to Section 2.7 or Article IV of one Type of Loan into another Type of Loan. “Credit Party” means, collectively, each Borrower, each Eligible Intermediary, each Guarantor, and each other Person (excluding AHC Ltd. or Ireland Holding Ltd.) providing Collateral pursuant to any Security Instrument. “Default” means any event or condition which, with the giving or receipt of notice or lapse of time or both, would constitute an Event of Default hereunder, provided that if, pursuant to Section 9.6, such event or condition is not deemed to be a breach of the Credit Parties’ obligations under this Agreement and the other Loan Documents, such event or condition shall not be deemed to be a “Default” except for the purposes of Section 7.11, the first two sentences of Section 10.3, the Compliance Certificate in the form of Exhibit H, and Section 4 of the Borrowing Base Certificate in the form of Exhibit R. 7 “Default Rate” means (i) with respect to each Eurodollar Rate Loan, until the end of the Interest Period applicable thereto, a rate of two percent (2%) above the Eurodollar Rate applicable to such Loan, and thereafter at a rate of interest per annum which shall be two percent (2%) above the Base Rate, (ii) with respect to Base Rate Loans, at a rate of interest per annum which shall be two percent (2%) above the Base Rate and (iii) in any case, the maximum rate permitted by applicable law, if lower. “Depositary Bank” means a bank, trust company or other Person, satisfactory to the Agent, that executes the Lockbox Agreement in the capacity of “Depositary Bank” thereunder. “Dollars” and the symbol “$” means dollars constituting legal tender for the payment of public and private debts in the United States of America. “Eligible Aircraft” means any Aircraft which satisfies each of the following requirements: (a)such Aircraft is an aircraft listed under the heading “Aircraft Portfolio” on Exhibit K attached hereto; (b)such Aircraft is owned by the Applicable Borrower; (c)such Aircraft is covered by all of the insurance described on Exhibit L attached hereto and the Agent (for itself and on behalf of the Lenders) is named as loss payee or contract party on the hull insurance and is named as an additional insured or contract party on the liability insurance; (d)neither the Applicable Carrier (if any) nor the Applicable Intermediary (if any) is organized under the laws of, or domiciled in, any Prohibited Country; (e)either (x) the age of such Aircraft is (i) in the case of a passenger aircraft, 19 years or less and (ii) in the case of a freighter aircraft, 25 years or less, in each case measured from the date of original manufacture as a passenger aircraft or a freighter aircraft, as the case may be, to the date of the original Loan made or to be made in respect of such Eligible Aircraft, or (y) immediately after giving effect to the Loan to be drawn in respect of such Aircraft the total amount of Loans outstanding in respect of all Aircraft not satisfying clause (x) above shall not exceed $50,000,000; and (f)(i) if such Aircraft is an aircraft model described under the heading “Regional Jet Aircraft” on Exhibit K, after giving effect to the Loan for such Aircraft, the aggregate principal amount of loans outstanding in respect of all such Aircraft shall not exceed $50,000,000; (ii) if such Aircraft is an aircraft model described under the heading “Out-of-Production Aircraft” on Exhibit K, after giving effect to the Loan for such Aircraft, the aggregate principal amount of loans outstanding in respect of all such Aircraft shall not exceed $150,000,000; 8 and (iii) if such Aircraft is an aircraft model described under the heading “Widebody Aircraft” on Exhibit K, after giving effect to the Loan for such Aircraft, the aggregate principal amount of Loans outstanding for all such Aircraft shall not exceed $300,000,000. “Eligible Asset” means an Eligible Aircraft or an Eligible Engine. “Eligible Assignee” means (i) a Lender, (ii) an affiliate of a Lender that is a “resident” (as that term is used in the Treaty) of the U.S. or a “qualified person” (as that term is used in the Treaty) and (iii) any other Person approved by the Agent (such consent not to be unreasonably withheld or delayed) that is either (A) a resident of the U.S., (B) a qualified person under the Treaty or (C) a “bank” (as that term is used in Article 23 of the Treaty) that is a resident of Ireland or, if not such a resident, in whose hands the income from the Loans is attributable to a permanent establishment of such Persons in the U.S. or Ireland; provided, however, that (x) neither any Borrower nor an affiliate of any Borrower shall qualify as an Eligible Assignee and (y) unless a Default or Event of Default has occurred and is continuing, none of the Persons listed on Schedule 1.1 shall qualify as an Eligible Assignee unless the Parent shall have consented to such qualification, such consent not to be unreasonably withheld or delayed. “Eligible Carrier” means any air carrier duly licensed to carry passengers or cargo under applicable law, foreign or domestic. “Eligible Engine” means any Engine suitable for use on an Eligible Aircraft. “Eligible Intermediary” means, with respect to any Financed Eligible Asset, AIH III or the Irish Holdco Party or a Person that is a direct or indirect wholly-owned subsidiary of AIH III or the Irish Holdco Party. “Eligible Lease” or “Eligible Leases” means a fully-executed Lease by a Borrower or Eligible Intermediary (as lessor) to an Eligible Carrier (as lessee) of an Eligible Asset, which Lease satisfies each of the following requirements: (a)such Lease is a “triple net lease” (subject to any arrangement whereby the Borrower and the Eligible Carrier agree to share certain expenses relating to aircraft or engine maintenance, directives, service bulletins or similar items) and requires the lessee to maintain the insurance described in Exhibit L attached hereto with respect to such Eligible Asset, and to bear all risk of loss, damage or liability with respect to such Eligible Asset; (b)if the Eligible Carrier is domiciled in the United States, the lessor is entitled to the benefits of Section 1110 of the U.S. bankruptcy code with respect to the lessor’s rights against such lessee, including without limitation the rights to require performance of such lessee’s obligations under the Lease or return such Eligible Asset during such lessee’s bankruptcy or insolvency; 9 (c)such Lease requires the lessee to comply with covenants and restrictions regarding the maintenance, return, alteration, replacement, pooling and sublease of such Eligible Asset, which covenants and restrictions satisfy the requirements of Section 7.19(a) and Schedule 7.19(a) hereto; (d)if such Lease contains a purchase option, the expected exercise price is equal to or greater than the expected outstanding principal and accrued interest on all Loans relating to such Eligible Asset as of the date of exercise of such option; (e)such Lease prohibits the lessee from flying or locating such Eligible Asset in any country in violation of the applicable laws of any jurisdiction; (f)such Lease provides rent payments in US dollars or Euros and contains customary covenants and restrictions relating to re-registration of such Eligible Asset; which covenants and restrictions satisfy the requirements of the Security Agreement; provided that the total amount of Loans outstanding in respect of Aircraft subject to Leases where rent is paid in Euros shall in no circumstances exceed $50,000,000; (g)at the time of any Loan hereunder relating to such Eligible Asset or, if later, at the time of the entering into such Lease, no prepayment shall have been made under such Lease, and no Lease payment obligation shall have been accelerated, provided that it is understood that a scheduled rental payment to be paid in advance for a rental period in accordance with the Lease terms is not deemed to be a prepayment; (h)at the time of any Loan relating to such Eligible Asset or, if later, at the time of the delivery of such Eligible Asset under such Lease, the applicable lessor shall have delivered a Lessee Notice to the applicable lessee; and (i)either (i) such Lease is a “true lease” lease (and not a lease intended as security) under applicable commercial law and other applicable law relating to creditors’ rights and bankruptcy; or (ii) such Lease grants to such Borrower, and such Borrower has at all times under the FAA Act (in the case of Eligible Assets registered in the United States), a perfected first priority mortgage Lien on such Eligible Asset (subject only to Permitted Liens), which Lien has been assigned to the Agent; provided, however, that in the circumstances described in Section 2.14, “Eligible Lease” means, individually and collectively, (X) a fully-executed Lease by a Borrower (as lessor) to the Applicable Intermediary (as lessee) of an Eligible Asset, which Lease satisfies each of the requirements for an “Eligible Lease” set forth in clauses (a) through (h) above except that the lessee is not an Eligible Carrier, and (Y) a fully-executed sublease by such Applicable Intermediary (as sublessor) to an Eligible Carrier (as sublessee) of such Financed Eligible Asset, which Eligible Carrier is not a U.S. Carrier, 10 and which Lease is identical in all material respects (other than the Persons that are lessor and lessee) to the Lease described in clause (X) above, and which Lease satisfies all the requirements for an “Eligible Lease” set forth in clauses (a) through (i) above, except that the lessor is not a Borrower. “Employee Benefit Plan” means any employee benefit plan within the meaning of Section 3(3) of ERISA, whether or not covered by ERISA and in respect of which any Guarantor or any Borrower or any of their respective ERISA Affiliates is (or, if such plan were terminated at such time, would under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA. “Engine” means any aircraft jet engine. “Environmental Laws” means any federal, state or local statute, law, ordinance, code, rule, regulation, order, decree, permit or license regulating, relating to, or imposing liability or standards of conduct concerning, any environmental matters or conditions, environmental protection or conservation, including, without limitation, the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended; the Superfund Amendments and Reauthorization Act of 1986, as amended; the Resource Conservation and Recovery Act, as amended; the Toxic Substances Control Act, as amended; the Clean Air Act, as amended; the Clean Water Act, as amended; together with all regulations promulgated thereunder, and any other “Superfund” or “Superlien” law. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to time. “ERISA Affiliate” means an entity, whether or not incorporated, that is under common control with any Credit Party within the meaning of Section 4001 of ERISA or is part of a group that includes any Credit Party and that is treated as a single employer within the meaning of Section 414 of the Code. “Eurodollar Rate” means the interest rate per annum calculated according to the following formula: Eurodollar Interbank Offered Rate Applicable Rate 1- Reserve Requirement+ Margin “Eurodollar Rate Loan” means a Loan for which the rate of interest is determined by reference to the Eurodollar Rate. “Event of Default” means any of the occurrences set forth as such in Section 9.1. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the regulations promulgated thereunder. “Existing Warehouse Credit Agreement” means that certain $1,000,000,000 Credit Agreement (2006-A), dated as of December 15, 2006 and amended by the First 11 Amendment thereto dated as of January 22, 2007, by and among Aircastle Investment Holdings 2 Limited, Aircastle Ireland No. 1 Limited, Aircastle Ireland No. 3 Limited, the borrowers party thereto, JPMorgan Chase Bank, N.A., as administrative agent and the Lenders party thereto. “Existing Warehouse Credit Parties” means “Credit Parties” as defined in the Existing Warehouse Credit Agreement. “Extended Maturity Date” means February 3, 2009. “Extension Option” means the exercise by the Parent by written notice to the Agent, of an extension of availability of Loans under this facility from the Initial Maturity Date to the Extended Maturity Date. “FAA” means the United States Federal Aviation Administration. “FAA Act” means 49 U.S.C. Subtitle VII, §§ 40101 et seq., as amended from time to time, any regulations promulgated thereunder and any successor provision. “FAA Counsel” means DeBee & Gilchrist, Daugherty, Fowler and Peregrin, Haught and Jenson, Crowe & Dunlevy, or any other law firm having nationally recognized expertise in FAA matters acceptable to the Agent. “FAA Recording Office” means the office of the FAA in Oklahoma City, Oklahoma, maintained as the office for the recordation of Liens on Eligible Assets and pursuant to the FAA Act, and any successor or additional office performing the same or a comparable function. “Facility Guaranty” means each Guaranty Agreement between one or more Guarantors and the Agent for the benefit of the Lenders (substantially in the form of Exhibit I-1 attached hereto), delivered as of the Closing Date and otherwise pursuant to Section 2.12, 5.1 or 5.2, as the same may be amended, modified or supplemented from time to time. “Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers on such day, as published by the Federal Reserve Bank of New York on the Business Day next succeeding such day; provided that (a) if such day is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the next preceding Business Day as so published on the next succeeding Business Day, and (b) if no such rate is so published on such next succeeding Business Day, the Federal Funds Rate for such day shall be the average rate charged to the Agent (in its individual capacity) on such day on such transactions as determined by the Agent. 12 “Fee Letter” means the Fee Letter dated February 5, 2008, by JPMorgan Chase Bank, N.A., J.P. Morgan Securities Inc., Calyon New York Branch and accepted and agreed to by the Parent. “Fee Payment Date” means, for any month in which a commitment fee is due, the twentieth (20th ) calendar day of each calendar month (or, if such day is not a Business Day, on the next succeeding Business Day). “Financed Aircraft” with respect to any Loan means, collectively, each Eligible Aircraft, the acquisition of which was or is to be financed or refinanced in whole or in part by such Loan. “Financed Eligible Asset” with respect to any Loan means, collectively, each Eligible Aircraft or Eligible Engine, or part thereof, the acquisition of which was or is to be financed or refinanced in whole or in part by such Loan. “Fiscal Year” means the twelve-month fiscal period of the Parent and its Subsidiaries commencing on January 1 of each calendar year and ending on December 31 of each calendar year. “Foreign Benefit Law” means any applicable statute, law, ordinance, code, rule, regulation, order or decree of any foreign nation or any province, state, territory, protectorate or other political subdivision thereof regulating, relating to, or imposing liability or standards of conduct concerning, any Employee Benefit Plan. “GAAP” or “Generally Accepted Accounting Principles” means generally accepted accounting principles, being those principles of accounting set forth in pronouncements of the Financial Accounting Standards Board, the American Institute of Certified Public Accountants or which have other substantial authoritative support and are applicable in the circumstances as of the date of a report. “Governmental Authority” means any Federal, state, municipal, national or other government (whether foreign or domestic and including the European Union) or governmental department, commission, board, bureau, court, agency or instrumentality or political subdivision thereof or any entity or officer exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to any government or any court, in each case whether associated with a state or local government of the United States, the United States, or a foreign entity or foreign government. “Guarantors” means, at any date, the collective reference to AIH III, or the Irish Holdco Party, the Borrowers and the Beneficial Owners, Eligible Intermediaries and Subsidiaries who are required to be parties to a Facility Guaranty at such date. “Hazardous Material” means and includes any pollutant, contaminant, or hazardous, toxic or dangerous waste, substance or material (including without limitation petroleum products, asbestos-containing materials and lead), the generation, handling, storage, transportation, disposal, treatment, release, discharge or emission of which is subject to any Environmental Law. 13 “Hedging Agreement” means one or more agreements between any Borrower or any Guarantor and any Lender or any Affiliate thereof, on terms mutually acceptable to such Borrower or any Guarantor and such Lender (or Affiliate), which agreements create Rate Hedging Obligations. “Holdings SPC” means a Subsidiary, 100% of the voting and equity interests in which are owned directly or indirectly by AIH III or the Irish Holdco Party. “Holdings Subsidiary Trust” means any trust (a) that is organized under the laws of a state of the United States, (b) whose trustee is a Qualified Trustee and (c) in which 100% of all beneficial interests are owned directly by AIH III or the Irish Holdco Party or a direct or indirect wholly-owned Subsidiary of AIH III or the Irish Holdco Party. “Indebtedness” means with respect to any Person, without duplication, all Indebtedness for Money Borrowed, all indebtedness of such Person for the acquisition of property or arising under Rate Hedging Obligations, all indebtedness secured by any Lien on the property of such Person whether or not such indebtedness is assumed, all liability of such Person by way of endorsements (other than for collection or deposit in the ordinary course of business), all Contingent Obligations, and other items which in accordance with GAAP is required to be classified as a liability on a balance sheet; but excluding all accounts payable in the ordinary course of business so long as payment therefor is due within one year; provided that in no event shall the term Indebtedness include surplus and retained earnings, lease obligations (other than pursuant to Capital Leases), reserves for deferred income taxes and investment credits, other deferred credits or reserves or deferred compensation obligations. “Indebtedness for Money Borrowed” means with respect to any Person, without duplication, all indebtedness in respect of money borrowed, as reflected on the balance sheet of such Person in accordance with GAAP, including without limitation all Capital Leases and the deferred purchase price of any property or asset, evidenced by a promissory note, bond, debenture or similar written obligation for the payment of money (including conditional sales or similar title retention agreements), other than trade payables incurred in the ordinary course of business. “Initial Maturity Date” means August 4, 2008. “Insolvency” means, with respect to any Multiemployer Plan, the condition that such Plan is insolvent within the meaning of Section 4245 of ERISA. “Insolvent” means to pertain to a condition of Insolvency. “Interbank Offered Rate” means, with respect to any Eurodollar Rate Loan for the Interest Period applicable thereto, the rate per annum (rounded upwards, if necessary), to the nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as the 14 London interbank offered rate for deposits in Dollars at approximately 11:00 A.M. (London time) two Business Days prior to the first day of such Interest Period for a term comparable to such Interest Period (or, if no such comparable term is quoted, an interpolated rate as reasonably determined by the Agent).If for any reason such rate is not available, the term “Interbank Offered Rate” shall mean, with respect to any Eurodollar Rate Loan for the Interest Period applicable thereto, the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London interbank offered rate for deposits in Dollars at approximately 11:00 A.M. (London time) two Business Days prior to the first day of such Interest Period for a term comparable to such Interest Period; provided, however, if more than one rate is specified on Screen LIBO Page, the applicable rate shall be the arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest 1/100 of 1%). “Interest Period” means, for each Eurodollar Rate Loan, a period commencing on the date such Eurodollar Rate Loan is made or Converted or on the last day of the preceding Interest Period, as the case may be, and ending on (x) the next occurring day that is the fifteenth day of a calendar month or (y) in the case of an Interest Period of one week, the last day of such week (provided, that Interest Periods of one week in duration may not be selected by a Borrower other than in anticipation of a prepayment of a Loan); provided, that, (a)if an Interest Period for a Eurodollar Rate Loan would end on a day which is not a Business Day, such Interest Period shall be extended to the next Business Day (unless such extension would cause the applicable Interest Period to end in the succeeding calendar month, in which case such Interest Period shall end on the next preceding Business Day); and (b)except in the case of a one-week Interest Period, any Interest Period which begins on the last Business Day of a calendar month (or on a day for which there is no numerically corresponding day in the calendar month at the end of such Interest Period) shall end on the last Business Day of a calendar month. “Interest Rate Selection Notice” means the written notice delivered by an Authorized Representative in connection with the election of a subsequent Interest Period for any Eurodollar Rate Loan or the Conversion of any Base Rate Loan into a Eurodollar Rate Loan, in the form of Exhibit E. “Ireland Holding Ltd.” means Aircastle Ireland Holding Limited, a limited company incorporated in Ireland. “Irish Holdco” means a wholly-owned Subsidiary of Parent organized under the laws of Ireland and designated by the Parent to become the Irish Holdco Party. “Irish Holdco Party” means Irish Holdco from and after the time it accedes to the Credit Agreement pursuant to Section 5.1. 15 “Joint Lead Arrangers” means J.P. Morgan Securities Inc. and Calyon New York Branch. “Lease” has the meaning given in the Security Agreement. “Lease Event of Default” means any event characterized as an “event of default” (or the equivalent) under any Lease of any Eligible Asset (or that would be so characterized assuming the sending of any required notice by the lessor in a timely manner). “Lender” has the meaning given to such term in the preamble to this Agreement. “Lessee Notice” means a certificate in form and substance reasonably acceptable to the Agent, duly completed and executed by an Applicable Borrower with respect to an Eligible Asset; and the Agent agrees that the form of Lessee Notice attached hereto as Exhibit M is acceptable. “Lien” means any interest in property securing any obligation owed to, or a claim by, a Person other than the owner of the property, whether such interest is based on the common law, statute or contract, and including but not limited to the lien or security interest arising from a mortgage, encumbrance, pledge, security agreement, conditional sale or trust receipt or a lease, consignment or bailment for security purposes.For the purposes of this Agreement, any Borrower and any Subsidiary shall be deemed to be the owner of any property which it has acquired or holds subject to a conditional sale agreement, financing lease, or other arrangement pursuant to which title to the property has been retained by or vested in some other Person for security purposes. “Loan” or “Loans” means any of the Revolving Loans. “Loan Documents” means this Agreement, the Security Instruments, the Facility Guaranties, the Assumption Letters, the Fee Letters and all other instruments and documents heretofore or hereafter executed or delivered to or in favor of any Lender or the Agent in connection with the Loans made and transactions contemplated under this Agreement, as the same may be amended, supplemented or replaced from the time to time. “Lockbox Agreement” means a lockbox agreement between any Beneficial Owner (if applicable), any Borrower, the Depositary Bank and the Agent substantially the form of Exhibit O hereto, as supplemented from time to time in accordance with the terms thereof. “Maintenance Adjusted Current Market Value” means the most likely trading price of an Eligible Asset, as determined by the Appraiser in a “desk top” evaluation report delivered to the Agent on or prior to the day falling 5 Business Days prior to the date of the initial Loan for such Eligible Asset, adjusted for its actual technical status and maintenance condition; provided that such value shall assume the sale of such Eligible 16 Asset in a single sale transaction on an arm’s length basis for cash or equivalent consideration, as well as adequate time and effective exposure to potential buyers. “Manufacturer” means any manufacturer of any Financed Eligible Asset. “Manufacturer’s Warranty” means any warranty made or offered by any Manufacturer with respect to any Financed Eligible Asset. “Material Adverse Effect” means a material adverse effect on (i) the ability of the Credit Parties, taken as a whole, to pay or perform their respective obligations, liabilities and indebtedness under the Loan Documents as such payment or performance becomes due in accordance with the terms thereof, or (ii) the rights, powers and remedies of the Agent or any Lender under any Loan Document or the validity, legality or enforceability thereof. “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto. “Multiemployer Plan” means an Employee Benefit Plan that is a “multiemployer plan” as defined in Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate thereof is making, or is accruing an obligation to make, contributions or has made, or been obligated to make, contributions within the preceding six (6) Fiscal Years. “Obligations” means the unpaid principal of and interest on (including, without limitation, interest accruing after the maturity of the Loans and interest accruing after the filing of any petition in bankruptcy, or the commencement of any insolvency, reorganization or like proceeding, relating to AIH III, the Irish Holdco Party or any Borrower, whether or not a claim for post-filing or post-petition interest is allowed in such proceeding) the Loans and all other obligations and liabilities of AIH III, the Irish Holdco Party or any Borrower to the Agent (acting in any capacity) or to any Lender (or, in the case of Rate Hedging Obligations, any affiliate of any Lender), whether direct or indirect, absolute or contingent, due or to become due, or now existing or hereafter incurred, which may arise under, out of, or in connection with, this Agreement, any other Loan Document, any Rate Hedging Obligation entered into with any Lender or any affiliate of any Lender or any other document made, delivered or given in connection herewith or therewith, whether on account of principal, interest, reimbursement obligations, fees, indemnities, costs, expenses (including, without limitation, all fees, charges and disbursements of counsel to the Agent (acting in any capacity) or to any Lender that are required to be paid by AIH III, the Irish Holdco Party or any Borrower pursuant thereto) or otherwise. “Old Eligible Aircraft” means an Eligible Aircraft that does not satisfy the condition set forth in clause (x) of paragraph (e) of the definition of Eligible Aircraft. “Operating Circular” means an operating circular issued by the Federal Reserve Bank. 17 “Other Eligible Assets” means the collective reference to “Eligible Assets” as defined in the Existing Warehouse Credit Agreement. “Organizational Action” means with respect to any corporation, limited liability company, partnership, limited partnership, limited liability partnership, trust or other legally authorized incorporated or unincorporated entity, any corporate, organizational or partnership action (including any required shareholder, trustee, member or partner action), or other similar official action, as applicable, taken by such entity. “Organizational Documents” means with respect to any corporation, limited liability company, partnership, limited partnership, limited liability partnership, trust or other legally authorized incorporated or unincorporated entity, (i) the articles of incorporation, certificate of incorporation, articles of organization, certificate of limited partnership, trust agreement or other applicable organizational or charter documents relating to the creation of such entity which will, in each case, contain provisions reasonably satisfactory to the Lenders to ensure such entity’s bankruptcy remoteness, including provisions relating to the appointment of a special member or independent director, the consent of which will be required to approve any decisions related to bankruptcy matters and (ii) the bylaws, operating agreement, partnership agreement, limited partnership agreement or other applicable documents relating to the operation, governance or management of such entity. “Parent” means Aircastle Limited, an exempted company organized and existing under the laws of Bermuda. “Parent Credit Parties” means credit parties to the Parent Revolving Credit Agreement. “Parent Revolving Credit Agreement” means that certain $250,000,000 Credit Agreement (2006-B), dated as of December 15, 2006 as amended by the First Amendment thereto dated as of January 22, 2007, and the Second Amendment thereto dated as of April 5, 2007, by and among the Parent, JPMorgan Chase Bank, N.A., as administrative agent and the lenders party thereto. “Partnership Interests” has the meaning therefor provided in the Pledge Agreement. “Payment Date” means any date provided for herein on which the principal of, interest on or other amounts in respect of the Loans is due and payable. “PBGC” means the Pension Benefit Guaranty Corporation established pursuant to Subtitle A of Title IV of ERISA and any successor thereto. “Permitted Lien” means any Lien permitted by Section 8.3. 18 “Person” means an individual, partnership, corporation, limited liability company, limited liability partnership, business trust, joint stock company, trust, unincorporated association, joint venture, Governmental Authority or other entity of whatever nature. “Pledge Agreement” means, collectively (or individually as the context may indicate), (i) those certain Pledge and Security Agreements or Share Charges entered prior to and still effective as of the Closing Date, and (ii) any additional Pledge and Security Agreement or Share Charge (substantially in the form of Exhibit S-1, S-2,
